DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9 and 17 were amended. Claims 1, 3-6, 8-9, 11-14, 16-17, and 19-23 are pending. 
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112.
Claims 1, 3-6, 8-9, 11-14, 16-17, and 19-23 are rejected under 35 USC 103. See response to arguments.
 
Response to Arguments
 Applicant’s arguments filed 04/28/2021 have been fully considered, but are not persuasive. Applicant argues that the previously cited references do not teach the claim amendment. Examiner respectfully disagrees. Nicolov teaches analyzing content on a phrase-by-phrase basis, determining topics and sentiments for each of a plurality of phrases. Markman teaches analyzing content on a phrase-by-phrase basis, determining topics and sentiments for the phrases, and combining the analysis to determine a sentiment score for a topic based on disparate sentiment scores for content items (e.g., sentences) associated with that topic. This is described in more detail in the updates to the rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 3-5, 8-9, 11-13, 16-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Nicolov” (US 2009/0306967 A1) in view of “Markman” (US 2016/0314200 A1), further in view of “Chang” (US 2011/0099133 A1), and further in view of “Motoyoama” (US 2015/0248419 A1).

	Regarding claim 1, Nicolov teaches
	A computer-implemented method comprising: ([0038] describes the system/method being implemented on a computer. These engines are not necessarily distinct. Nicolov teaches performing the method using a computer comprising a memory at [0038]. The computer along with any necessary instruction for implementing the particular claimed function is understood to be the engines in what follows.)
	…a first model a) that is associated with an entity and b) that is configured to determine one or more topics associated with an unstructured data entry…a group of topics specified by the entity (Figure 2, step 210 shows a step of identifying topics in the answers. As shown in figure 2, this takes the output of step 208 (i.e., the output of step 208 is provided by the system to a model for identifying topics). As described at [0055], the output of the step 210 is an identification of topic phrases (i.e. topics). Since the topics may be specified by the entity, the model which selects from these topics is also associated with the entity. The computer system is described above.)
	 ([0082] indicates that the topics considered by the topic model discussed below may be specified by the survey (which are specified by a company as is indicated at [0005-0006]).)
	…receiving, by a data extraction engine that comprises one or more computers and one or more memories and from one or more computer data sources, an unstructured data entry that includes terms, is associated with the entity, and is from a user; (Figure 2, element 202 shows a step of receiving survey questions and answers and element 204 shows a step of determining a topic, focus and expected answer type from each. These steps are further described at [0042-0043]. In 
	…providing, by a topics engine that comprises one or more computers and one or more memories as input to the first model, (i) the unstructured data entry and …, wherein the first model is a) associated with the entity, b) configured to determine one or more topics associated with the unstructured data entry … receiving, by the topics engine and from the first model that is associated with the entity and that is configured to determine the one or more topics associated with the unstructured data entry, the one or more topics that are associated with the unstructured data entry, (Figure 2, step 210 shows a step of identifying topics in the answers. As shown in figure 2, this takes the output of step 208 (i.e., the output of step 208 is provided by the system to a model for identifying topics). As described at [0055], the output of the step 210 is an identification of topic phrases (i.e. topics). The computer system is described above.) 
	wherein receiving the one or more topics that are associated with the unstructured data entry includes determining, for each of multiple sentences in the unstructured data entry, whether the sentence is associated with the particular topic; (Steps 204-206 and 212, described at [0043-0049, 0056], shows determining topic phrases for each question (at step 204) and answer (at step 206). [0018] clarifies that the phrases of the answer may be considered individually. That is, the system may determine a topic (i.e., determine whether or not the sentence is associated with the topic) for each of multiple sentences in the data entry.)  
	 providing, by a sentiment engine that comprises one or more computers and one or more memories as input to the second model, (i) the unstructured data entry associated with one or more topics…, wherein the second model a) is configured to determine a sentiment associated with the unstructured data entry; receiving, by the sentiment engine and from the second model that is configured to determine a sentiment associated with the unstructured data entry and associated topics, the sentiment associated with the unstructured data entry and associated topics, wherein receiving the sentiment associated with the unstructured data entry and associated topics includes: determining a respective topic sentiment for each of the sentences in the unstructured data entry that were determined to be associated with the particular topic; and (Figure 2, element 212 shows a step of performing sentiment analysis. As described at [0056], the sentiment of a sentence for at least one of the topics or focuses of the sentence is determined. For example, “positive”, “very positive”, etc. As shown in figure 2 and described at [0056], the input to step 212 is the output of step 210, which includes the determined topics (i.e., associated sample topics) and the natural language processing information This step is performed by the sentiment analysis system element 105. Since this is performed for each phrase, the sentiment is determined for each of the phrases which are associated with a particular topic. [0018] indicates that the phrases of an answer may be considered separately.)
	…defining, by the sentiment engine, groups of users using structured data associated with each of one or more entities including the entity, wherein each group of users shares a common characteristic in the structured data; (Figure 2, element 214 shows a step of determining group sentiment. This step is described at [0071-0073]. In particular [0072] describes using this hierarchically organized data to “group sentiment results based upon the gender or age of the respondent.” This grouping using, say, gender corresponds to a definition of the group of people of that gender corresponding to the shared characteristic gender. This is further described at [0073]. [0102-0113] indicates that the records about the survey respondents may be organized in a table (i.e., it is structured data). Since these users are providing feedback related to the entities as described above, they are associated with the entities.)
	for each group of users, determining, by the sentiment engine, sentiments to associate with the group of users based on the topic sentiment for the particular topic, the sentiments associated with one or more unstructured data entries including the unstructured data entry and based on the entity associated with the unstructured data entry; (As described above, the results of the sentiment analysis may be grouped based on gender. Furthermore, [0074] describes performing the analysis for a group based on responses from respondents who share similar characteristics (i.e. belong to the same group).)
	generating, by a visualization engine that comprises one or more computers and one or more memories, a user interface that includes interface elements for each group of users and the associated sentiments and topics; and ([0040] describes aggregating the results of the sentiment analysis into quantitative data describing group opinions and generating a graphical representation of the analysis (i.e. an interface). Details of the interface are given at [0082-0083] and indicate that the representation includes the topic. See Figure 3 for an example of the interface. [0075] describes an example in which the interface is interactive.)
	providing, by the visualization engine and for output, the user interface. ([0040] describes the system/method including software which generates the output.)
	Nicolov does not appear to explicitly teach
	training, by a training device that comprises one or more computers and one or more memories, a first model … b) that is configured to determine one or more topics associated with an unstructured data entry, wherein training the first model uses both sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics … and an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	training, by the training device, a second model that a) is configured to determine a sentiment associated with an unstructured data entry … and b) comprises one or more of a recursive neural tensor network, a linear support vector machine, a convolutional neural network, or a dynamic memory network, wherein training the second model uses sample unstructured data entries, sample topics associated with each sample unstructured data entry, a respective sentiment for each sample unstructured data entry and associated sample topics, …
	… annotating, by the data extraction engine, the unstructured data entry with an analysis instruction i) specified by the entity that is associated with the unstructured data entry ii) that identifies one or more processing rules for the unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… (ii) the analysis instruction to cause the first model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction,
	and c) trained using sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics specified by the entity;
	… (ii) the analysis instruction to cause the second model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction
	determining a topic sentiment for the particular topic based on the respective topic sentiment for each of the sentences in the unstructured data entry that were determined to be associated with the particular topic;
	However, Markman teaches
	A computer-implemented method comprising: (Markman, Abstract describes a system which identifies topics of a content item and uses these topics to improve understanding of the content items. Figures 5-6, described at [0067-0083], shows an exemplary method. [0025] indicates that the methods may be computer-implemented.)
	…training, by the training device, a second model that a) is configured to determine a sentiment associated with an unstructured data entry … and b) comprises one or more of a recursive neural tensor network, a linear support vector machine, a convolutional neural network, or a dynamic memory network, wherein training the second model uses sample unstructured data entries, sample topics associated with each sample unstructured data entry, a respective sentiment for each sample unstructured data entry and associated sample topics, … (Fig. 1, arrow from the topic mining system 102 to the sentiment analysis system 132 shows information flowing from the topic mining system to the sentiment analysis system.  As described at [0034, 0049-0050], this is performed based on both the identified topics and on the text of the clauses (i.e. entries). [0051] describes the form that this data takes upon being provided to the statistical model. [0052] describes the 
	receiving, by a data extraction engine that comprises one or more computers and one or more memories and from one or more computer data sources, an unstructured data entry that includes terms, is associated with the entity, and is from a user; (Figure 5, element 502 shows a step of obtaining/receiving content items containing unstructured data. [0068-0069] indicates that the content items may include terms and may be from a user. The source of the data (i.e., online profession network) is the entity. A computer implementation is described above. The computer system is the data extraction engine.)
	…providing, by a topics engine that comprises one or more computers and one or more memories as input to the first model, (i) the unstructured data entry and …, wherein the first model is a) associated with the entity, b) configured to determine one or more topics associated with the unstructured data entry … receiving, by the topics engine and from the first model that is associated with the entity and that is configured to determine the one or more topics associated with the unstructured data entry, the one or more topics that are associated with the unstructured data entry, wherein receiving the one or more topics that are associated with the unstructured data entry includes determining, for each of multiple sentences in the unstructured data entry, whether the sentence is associated with the particular topic; (Fig. 1, arrow from element 134 to 102 shows the content items being provided to the topic mining system. The topic mining system is shown in more detail in figure 2 and described at [0033] and [0037-0047]. In particular, [0041-0042] describes the system aggregating unstructured data which has been separated into words and frequency to generate lists and frequencies of words. These frequencies are then used to generate and apply the filters  shown at element 212 and described at [0044-0046]. See also Fig. 6, arrow from step 604 to step 606 described at [0077] for a description of the system receiving this data to be processed by the topic mining system. 	
	
	 providing, by a sentiment engine that comprises one or more computers and one or more memories as input to the second model, (i) the unstructured data entry associated with one or more topics…, wherein the second model a) is configured to determine a sentiment associated with the unstructured data entry … b) is trained using sample unstructured data entries, sample topics associated with each sample unstructured data entry, and a respective sentiment for each sample unstructured data entry and associated sample topics, and c) comprises one or more of a recursive neural tensor network, a linear support vector machine, a convolutional neural network, or a dynamic memory network; (Fig. 1, arrow from the topic mining system 102 to the sentiment analysis system 132 shows information flowing from the topic mining system to the sentiment analysis system.  As described at [0034, 0049-0050], this is performed based on both the identified topics and on the text of the clauses (i.e. entries). [0051] describes the form that this data takes upon being provided to the statistical model. [0052] describes the model as being trained using the set of labeled clauses.  [0041] describes the source of the data and indicates that some of it may be unstructured. [0046] indicates that the sentiment may be determined based on the identified topics (i.e. sample topics). [0052] indicates that the model may be a support vector machine. The computer system described above is the sentiment engine.)
	receiving, by the sentiment engine and from the second model that is configured to determine a sentiment associated with the unstructured data entry and associated topics, the sentiment associated with the unstructured data entry and associated topics, ([0052] describes the output of the statistical model, e.g. a support vector machine (SVM), being a classification of the sentiment associated with the clause. [0046] indicates that the sentiment may be determined based on 
	wherein receiving the sentiment associated with the unstructured data entry and associated topics includes: determining a respective topic sentiment for each of the sentences in the unstructured data entry that were determined to be associated with the particular topic; and determining a topic sentiment for the particular topic based on the respective topic sentiment for each of the sentences in the unstructured data entry that were determined to be associated with the particular topic; ([0059] indicates that the topics and sentiments may be determined on a sentence by sentence basis. [0009] indicates that the sentiment scores associated with particular sentences may be combined to determine an overall sentiment. This is shown in step 616 of Figure 6 and is described at [0081].)
	Nicolov and Markman are analogous art because both are directed to performing sentiment analysis. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Nicolov to use a machine learning model (e.g. SVM) to perform sentiment analysis and to use different models for performing topic analysis and sentiment analysis as taught by Markman because Nicolov leaves it open as to how the topic and sentiment analysis are to be performed. Consequently, a person skilled in the art in possession of the teaching of Nicolov would consider analogous art to determine how these functions might be implemented. The implementation of Markman would be advantageous because the separation of topic mining from sentiment analysis allows for the use of more specialized models for performing each task. Moreover, this modular scheme would allow for the models to be implemented, maintained and/or replaced individually, allowing for a final system which is more flexible. Furthermore, a person skilled in the art would be motivated to use a support vector machine because support vector machines are easy to implement, easy to understand, and have a long history of use. This means that there would be a large body of resources, both personal and documentary, which would allow for relatively easy implementation, troubleshooting, and maintenance of the support vector machine.
	The combination of Nicolov and Markman does not appear to explicitly teach
training, by a training device that comprises one or more computers and one or more memories, a first model … b) that is configured to determine one or more topics associated with an unstructured data entry, wherein training the first model uses both sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics …and an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… in accordance with the analysis instruction
	…wherein training the second model uses … the analysis instruction;
	… annotating, by the data extraction engine, the unstructured data entry with an analysis instruction i) specified by the entity that is associated with the unstructured data entry ii) that identifies one or more processing rules for the unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… (ii) the analysis instruction to cause the first model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction,
	and c) trained using sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics specified by the entity;
	… (ii) the analysis instruction to cause the second model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction
	However, Chang teaches
	training, by a training device that comprises one or more computers and one or more memories, a first model … and b) that is configured to determine one or more topics associated with an unstructured data entry, wherein training the first model uses both sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics …wherein the first model is …c) trained using sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics specified by the entity; (Abstract describes managing online information and using it to train models. Figure 8, described at [0050-0053], shows a topic classification module. The training of this model is described at [0055-0058]. In particular, [0055] indicates that the model may include a support vector machine (SVM) which predicts topics of sentences in a dataset. The SVM is trained using annotated datasets. [0054] indicates that the annotated datasets include sentences which have been manually labeled with topics.)
	Chang is analogous art because it is directed to performing analysis on natural language by performing topic mining. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use a topic model as taught by Chang because the system may efficiently categorize a large volume of information and present the information upon request as described by Chang at [0026].
	The combination of Nicolov, Markman and Chang does not appear to explicitly teach
	an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… in accordance with the analysis instruction
	…wherein training the second model uses … the analysis instruction;
	… annotating, by the data extraction engine, the unstructured data entry with an analysis instruction i) specified by the entity that is associated with the unstructured data entry ii) that identifies one or more processing rules for the unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… (ii) the analysis instruction to cause the first model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction,
	… (ii) the analysis instruction to cause the second model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction
	However, Motoyoama teaches
	an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules; … in accordance with the analysis instruction (Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the document is to be treated. [0056] indicates that the policies may be specified by a business organization (i.e., entity). Figure 13, described at [0071-0083], shows how the security policies are used to restrict access to the documents. In particular, at step 1312, it is determined whether or not a document is to be provided in response to a request. [0060] indicates that the data may only be provided to secure network devices. In the combination with the references described above, the security policies are the analysis instructions which specify how the system is to process information which is governed by one of the security policies. Since Motoyoama teaches restricting access to certain devices, this also controls how the data is provided to the various models described above. That is, the data is provided to the models based on the security of the device on which the model is housed.)
	…wherein training the second model uses … the analysis instruction; (Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the document is to be treated. [0056] indicates that the policies may be specified by a business organization (i.e., entity). Figure 13, described at [0071-0083], shows how the security policies are used to restrict access to the documents. In particular, at step 1310-1312, it is determined whether or not a document is to be provided in response to a request. [0060] indicates that the data may only be provided to secure network devices. In the combination with the references described above, the security policies are the analysis instructions which specify how the system is to process information which is governed by one of the security policies. Since Motoyoama 
	… annotating, by the data extraction engine, the unstructured data entry with an analysis instruction i) specified by the entity that is associated with the unstructured data entry ii) that identifies one or more processing rules for the unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules; (Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the document is to be treated. [0056] indicates that the policies may be specified by a business organization (i.e., entity). Figure 13, described at [0071-0083], shows how the security policies are used to restrict access to the documents. In particular, at step 1310-1312, it is determined whether or not a document is to be provided in response to a request. [0060] indicates that the data may only be provided to secure network devices. In the combination with the references described above, the security policies are the analysis instructions which specify how the system is to process information which is governed by one of the security policies. Since Motoyoama teaches restricting access to certain devices, this also controls how the data is provided to the various models described above. That is, the data is provided to the models based on the security of the device on which the model is housed. Furthermore, Figure 12, described at [0070], shows a method for determining a security classification. In particular, the documents are assigned (i.e., annotated with) a security policy by the system (i.e., data extraction engine).))
	… (ii) the analysis instruction to cause the first model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … in accordance with the analysis instruction, (Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the 
	… (ii) the analysis instruction to cause the second model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … in accordance with the analysis instruction(Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the document is to be treated. [0056] indicates that the policies may be specified by a business organization (i.e., entity). Figure 13, described at [0071-0083], shows how the security policies are used to restrict access to the documents. In particular, at step 1310-1312, it is determined whether or not a document is to be provided in response to a request. [0060] indicates that the data may only be provided to secure network devices. In the combination with the references described above, the security policies are the analysis instructions which specify how the system is to process information which is governed by one of the security policies. Since Motoyoama teaches restricting access to certain devices, this also controls how the data is provided to the various models described above. That is, the data is provided to the models based on the security of the device on which the model is housed.)
	Motoyoama is analogous art because it is directed to a system for protecting documents which may be subject to semantic analysis (of which sentiment analysis is a special case) as described at [0040]. It would have been obvious before the effective filing date of the claimed invention to one of 
	
	Regarding claim 9, Nicolov teaches
	A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: ([0086] describes an embodiment which includes a processor and storage devices storing instructions.)
	The remainder of claim 9 is very similar to claim 1 and is rejected with the same rationale.

	Regarding claim 17, Nicolov teaches
	A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: ([0086] describes an embodiment which includes a processor and storage devices storing instructions.)
	The remainder of claim 17 is very similar to claim 1 and is rejected with the same rationale.

	Regarding claims 3, 11, and 19, the rejection of claims 1, 9, and 17 is incorporated herein. Furthermore, Nicolov teaches
	receiving additional structured data that is associated with an additional user; ([0074] describes keeping track of sentiment over time. In particular, the case in which a different group with similar characteristics is considered. That is, different respondents are considered at different times. Each of these respondents is associated with structured data as discussed above.)
	based on the additional structured data, identifying, from the group of users, a particular group to associate with the additional user; and ([0074] describes grouping the respondents 
	associating the additional user with the sentiment that is associated with the particular group. ([0074] describes using the new respondents to estimate trends in the group that shares the characteristics over time. That is, the sentiment of people with that characteristics is understood to vary over time, but to be associated with that particular characteristic.)

	Regarding claims 4, 12, and 21 the rejection of claims 1, 9 and 17 is incorporated herein.  Furthermore, Nicolov teaches
	wherein the structured data comprises demographic data, employment data, and location data. ([0102-0113] describes and shows fields from an exemplary table which stores information about the user. In particular, 4. Date of Birth or age and 5. Gender are demographic data; 6. occupation, 7. Industry and 8. Income correspond to employment data; and 11. Residential address corresponds to location data.)

	Regarding claims 5, 13, and 20, the rejection of claims 1, 9, and 17 is incorporated herein. Furthermore, Nicolov teaches
	each of the one or more unstructured data entries includes a time stamp, and ([0073] describes the answers being grouped using the time at which the answers were provided (i.e. a time stamp).)
	determining sentiments to associate with the group of users comprises determining sentiment trends to associate with the group using the time stamps for the one or more unstructured data entries for the users in the group. ([0074] goes on to describe keeping track of the sentiment of an answer group over time. That is, the system identifies trends associated with the group (based on the time stamp described at [0073].). See also Figure 4 for a plot of a trend and the corresponding description at [0084].)


	for each of the one or more topics, determining a sentiment intensity score, ([0056] describes determining a numerical score for the sentiments corresponding to a topic or focus.)
	wherein determining sentiments to associate with the group of users comprises determining a sentiment intensity score to associate with the group of users based on the sentiment intensity scores. ([0074] describes performing the sentiment analysis for groups. Since the sentiment analysis involves assigning a numerical score as described above, the group analysis also assigns a sentiment intensity score to groups.)

	Regarding claim 23, The combination of Nicolov and Markman does not appear to explicitly teach
	wherein training the first model comprises training the first model that is a linear support vector machine.
	However, Chang teaches
	wherein training the first model comprises training the first model that is a linear support vector machine. (Abstract describes managing online information and using it to train models. Figure 8, described at [0050-0053], shows a topic classification module. The training of this model is described at [0055-0058]. In particular, [0055] indicates that the model may include a support vector machine (SVM) which predicts topics of sentences in a dataset. The SVM is trained using annotated datasets. [0054] indicates that the annotated datasets include sentences which have been manually labeled with topics.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nicolov, Chang and Motoyoama in view of “Peterson” (US 2013/0132071 A1).
 
Regarding claims 6 and 14, the rejection of claim 5 and 13 is incorporated herein. Furthermore, Nicolov teaches
	determining a relationship between the sentiment trends and the one or more events. ([0084] describes using the graph showing the trend to determine reactions to external events, marketing campaigns, etc.)
	The combination of Nicolov, Markman, Chang and Motoyoama does not appear to explicitly teach
	identifying one or more events that are associated with a respective entity of the structured data; and
	However, Peterson teaches
	identifying one or more events that are associated with a respective entity of the structured data; and ([0019] gives an example of a piece of unstructured data that the system of Peterson might consider. [0020] describes the text being annotated and considering e.g. places, important companies, well known people. Recall that the entities are understood above to be related to topics and are available in the form of structured data. In the context of Peterson, the entities are still understood to be topics (e.g. Montgomery Burns or Spacely Sprockets). [0021] describes determining an event (“stepping down”) associated with the text (and therefore with the topics of the text.))
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the combination of Nicolov, Markman, Chang and Motoyoama to determine an event associated with the topic as taught by Peterson because this allows the system to determine the effect (e.g. reaction) that the event has on the trend as suggested by Nicolov at [0084]. By automating the process of determining the relevant events, marketers and decision makers will be able to capitalize on events that might otherwise have been missed. This modification amounts to no more than use of a known technique (event identification) to improve a similar method in the same way.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121